         Case 2:19-cv-04659-AB-AS Document 34 Filed 03/10/20 Page 1 of 1 Page ID #:363
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER

 Michael J. Boyle, Jr. (CA Bar No. 258560)
 Meyer Wilson Co., LPA
 1320 Dublin Road, Suite 100
 Columbus, OH 43215
 (614) 224-6000



 ATTORNEY(S) FOR:     Hans Tiefenthaler
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                               CASE NUMBER:
TERRY FABRICANT, individually and on behalf
of others similarly situated                                                                          2:19-cv-04659
                                                              Plaintiff(s),
                                     v.
AMERISAVE MORTGAGE CORPORATION                                                                CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                        Proposed Intervenor Hans Tiefenthaler
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                 PARTY                                                              CONNECTION / INTEREST
HANS TIEFENTHALER                                                             Member of the class that is proposed to be settled.




         03/10/2020                                        /s/ Michael J. Boyle, Jr.
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Proposed Intervenor Hans Tiefenthaler



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
